Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Barasch, J.), imposed July 15, 1993, upon his conviction of attempted murder in the second degree and robbery in the first degree, upon his plea of guilty, the sentence being concurrent indeterminate terms of 6 to 12 years imprisonment.
Ordered that the sentence is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea agreement. Accordingly, the judgment of conviction is affirmed (see, People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, the sentence imposed was not excessive. Mangano, P. J., Rosenblatt, Miller, Copertino and Krausman, JJ., concur.